Title: James Madison to Edward Everett, 21 December 1831
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr 21st. 1831.
                            
                        
                        In my letter thanking you for the Copy of your address to the American Institute of New York I took occasion
                            to remind you of the little pamphlet addressed by the Virginia Assembly of 98 to its Constituents and of the other
                            containing the report of a Committee of the legislature of South Carolina in 28. They were enclosed to you at or about the
                            date of my letter published in the North American Review. As in the unusual casualties of the Season my letter may have
                            failed to reach you, I have thought best to inclose you a Copy. The report though not acted on,
                                defines and authenticates the Doctrine of Nullification. I wish to replace the pamplets Among my Collections of
                            that Class. I thank you Sir for the public documents you have been so good as to enclose me & beg you to be reassured
                            of my great esteem & all my good wishes.
                        
                            
                                James Madison
                            
                        
                    